DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,9-10,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. 20140338973  in view of Dewald 20150315855.
Referring to claim 1, Taylor discloses an interlock system for a mobile drilling machine, comprising: a sensor assembly (see fig. 10, at 48) configured to determine a drill string status; an operator interface (see fig. 8, at 80) configured to receive a deck wrench disengagement input; and a control module (see fig. 8, at 30) configured to: receive the deck wrench disengagement input from the operator interface, receive the drill string status from the sensor assembly and disengage the deck wrench from the drill string component engaged by the deck wrench. Taylor does not disclose the controller is configured determine from the drill string status that a drill string component engaged by the deck wrench is connected to a drill string or a drill head or the sensor assembly comprises a pressure sensor.  Dewald teaches a controller (56) that receives 
Referring to claim 2, Taylor discloses drill string component (14) engaged by the deck wrench (12) is one drill string component of a group of one or more drill string components (see fig. 17, at least 2 components 14) that comprises a drill string and the drill string status is a status of what drill string components of the group are connected.
Referring to claim 3, Taylor discloses the one or more drill string components are a drill string component (14).
Referring to claims 4, Taylor discloses the sensor assembly includes a rotation sensor (see paragraph 0024). 
 Referring to claim 9, Taylor discloses in which prior to receiving the deck wrench disengagement input, one of the one or more drill string components (14) is engaged with the deck wrench (22).

Referring to claim 18, Taylor discloses receiving a deck wrench disengagement input at an operator interface (80); receiving at a control module (30) the deck wrench disengagement input from the operator interface; receiving a drill string status at the control module from a sensor assembly (48); and disengaging the deck wrench from the drill string component. Taylor does not disclose determining from the drill string status that a drill string component engaged by the deck wrench is connected to a drill string or a drill head or that the sensor assembly includes a pressure sensor. Dewald teaches a controller (56) that receives signal from sensor assembly (46) that comprises a pressure sensor (see paragraph 0018)  to determine drill string status and determines if a tubing string is adequate supported before disengaging tubular handling equipment to prevent inadvertent dropping or mishandling of tubular (paragraph 0019 and paragraph 0030).   As it would be advantageous to prevent inadvertent dropping or mishandling of tubular, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Taylor to have the control module determine from the drill string status that a drill string component engaged by the deck wrench is connected to a drill string or a drill head before disengaging the deck wrench in view of the teaching of Dewald.
Referring to claim 19, Taylor discloses the deck wrench disengagement input is an input to disengage the deck wrench (22) from the drill string component (14).  
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. 20140338973  in view of Dewald 20150315855, as applied to claim 2 and further in view of Haugen 20020170720.
	Referring to claim 6, Taylor, as modified, the one or more drill string components (14) screw into each other to connect, a top drill string component of the one or more drill string components screws into the drill head (see paragraph 0024). Taylor does not discloses the rotation sensor makes a torque measurement to determine the drill string status.  Haugen teaches an interlock system with a rotation sensor rotation sensor (torque sub and counter, see paragraph 0010) and the one or more drill string components (14) screw into each other to connect, a top drill string component of the one or more drill string components screws into the drill head and the rotation sensor makes a torque measurement to determine the drill string status (see paragraph 0036, rotation sensor measure torque to ensure it is within acceptable values). As it would be advantageous to ensure the drill string is properly threaded to the drill with the correct amount of torque to the drill head, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Taylor, as modified by Dewald to have a rotation sensor that makes a torque measure in view of the teachings of Haugen.
 
 

Claim 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. 20140338973 in view of Haugen 20020170720.
Referring to claim 11, Taylor discloses a mobile drill machine, comprising: a mobile frame (28); a drill mast (32) mounted on the frame; a drill head (18) movably mounted on the mast; a drill string ( 12) coupled to the drill head and aligned with the mast; a deck wrench (22) mounted on the frame configured to engage the drill string; an interlock system, the interlock system including, a sensor assembly (see fig. 10, at 48)  including a drill head sensor ( since sensor monitors rotation of drill head, as broadly claimed can be considered a drill head sensor, see paragraph 0024) configured to determine a drill string status; an operator interface (see fig. 8, at 80) configured to receive a deck wrench disengagement input; and a control module (see fig. 8, at 30) configured to: receive the deck wrench disengagement input from the operator interface, receive the drill string status from the sensor assembly and disengage the deck wrench from the drill string component engaged by the deck wrench. Taylor does not disclose the controller is configured determine from the drill string status that a drill string component engaged by the deck wrench is connected to a drill string or a drill head.  Haugen teaches a controller that receives signal from sensor assembly to determine drill string status and determines if a tubing string is adequate supported before disengaging tubular handling equipment to prevent inadvertent dropping or mishandling of tubular (paragraph 0036).  As it would be advantageous to prevent inadvertent dropping or mishandling of tubular, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the machine disclosed by Taylor 
Referring to claim 13, Taylor, as modified by Haugen, discloses the drill string status indicated that the drill string component engaged by the deck wrench is directly connected at a top of the drill string component engaged by the deck wrench to another drill string component (rotation sensor (48) can indicate whether drill head is connected to drill component held by deck wrench or that the drill component engaged by the deck wrench is engaged to another drill component.)
Referring to claim 14, Taylor discloses the deck wrench (22) is located on a deck of the frame, and the deck wrench engages the component of the drill string component by extending and clamping onto the drill string component.
Referring to claim 15, Taylor discloses  in which prior to the deck wrench engaging the drill string component, the drill head (18) raises the drill string component into a pass through hole on the deck ( if lifting the drill string to remove components).
Referring to claims 16-17, Taylor, as modified by Haugen discloses after the control module  receives the deck wrench disengagement input from the operator interface the drill head connects to the drill string component by screwing into it (Haugen teaches rescrewing drill head into drill string if drill status indicates the connection is not proper, see paragraph 0036).

Allowable Subject Matter
Claims 5,7-8,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9-10,18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Referring to claims 11 and 13-17, the applicant argues the Taylor does not disclose a drill head sensor.  However, as broadly claimed, sensor 48 of Taylor which monitors rotation of drill head can be considered a drill head sensor (see paragraph 0024).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Giovanna Wright/Primary Examiner, Art Unit 3672